Citation Nr: 1813362	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO. 16-46 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral cataracts.

2. Entitlement to service connection for ischemic heart disease.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus. 

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for visual disturbances, to include as a complication of diabetes mellitus. 

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as a complication of diabetes mellitus. 

6. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a complication of diabetes mellitus. 

7. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a complication of diabetes mellitus.

8. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a complication of diabetes mellitus.

9. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a complication of diabetes mellitus.


FINDING OF FACT

On February 7, 2018, the Board was notified by the Department of Veterans Affairs (VA) Regional Office that the appellant died in December 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD: L. Cramp, Counsel

Copy mailed to: Disabled American Veterans

Department of Veterans Affairs


